Boomer, J.
(dissenting). I respectfully dissent. On the record before us I see no reason to disturb the findings of the suppression court that defendant’s testimony was not credible, that he was not in custody when he made his statement to the police, and that he did not unequivocally request the assistance of an attorney.
The record shows that a Deputy Sheriff, accompanied by a caseworker from the Department of Social Services, went to defendant’s house to investigate a complaint that defendant had sexually abused a young boy. There, after the Deputy read defendant his Miranda warnings, defendant denied the accusation and agreed to take a lie detector test.
Two days later, the Deputy returned to defendant’s house *949and asked defendant if he would agree to return to the Sheriffs office and speak to Major York about the investigation. Defendant said that he was willing to go but he was baby-sitting that day and would go to the Sheriffs office the next day. The next day, at 11:00 a.m., the Deputy returned to defendant’s house. Defendant told the Deputy that he had consulted with attorneys and they had advised him that, due to the fact that the complaint or accusations were made some time ago, the matter could be resolved easily. He told the Deputy that he didn’t want to drag the children through a trial or court. He agreed to accompany the Deputy to the Sheriffs office and he rode with the Deputy in the front seat of the police car.
Upon arrival at the Sheriffs office, Major York read defendant his Miranda warnings. Defendant indicated that he understood his rights and agreed to speak to the Deputies. He then told Major York that he had talked to a third attorney and could not afford the $1,000 retainer fee. Major York told him that it was up to him if he wanted to discuss it now, but that was solely his choice. Defendant replied that he wanted to talk about it and get it straightened out.
The statement of defendant, after he had twice been given his Miranda warnings, that he had previously spoken to an attorney and could not afford the retainer fee, "was not an unequivocal assertion that [he] was requesting the assistance of counsel” (People v Johnson, 79 AD2d 201, 204 [Callahan, J., dissenting], revd on dissenting opn at App Div 55 NY2d 931; see, People v Hartley, 65 NY2d 703, 705). Defendant’s statement is at least as equivocal as the statement in Johnson (supra, at 202) that the defendant was " 'sick and tired of [the police] bothering her and that she wanted to call a lawyer’ ”, and the statement in Hartley (supra) that the defendant had arranged for an appointment with an attorney (see also, People v Hicks, 69 NY2d 969, 970, rearg denied 70 NY2d 796; People v Feneque, 133 AD2d 646, 647; People v Bacalocostantis, 121 AD2d 812, 813-814, lv denied 68 NY2d 755; People v Fox, 120 AD2d 949, lv denied 68 NY2d 812; People v Sanchez, 117 AD2d 685, 686, lv denied 67 NY2d 950). (Appeal from judgment of Livingston County Court, Houston, J. — sodomy, first degree.) Present — Dillon, P. J., Callahan, Boomer, Green and Davis, JJ.